DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 6, 2022 has been entered.

Status of Previous Rejections
The previous rejection of claims 8, 10 and 13-14 under 35 U.S.C. 103 as being unpatentable over Benz et al. (US 5,759,305) is withdrawn in view of the Applicant’s amendment to claim 8. The previous rejection of claims 8, 10 and 13-14 under 35 U.S.C. 103 as being unpatentable over Mourer et al. (US 2011/0203707) is withdrawn in view of the Applicant’s amendment to claim 8. 

Allowable Subject Matter
Claims 8, 10 and 13-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
In regard to claim 8, the prior art does not disclose or adequately suggest a nickel based forged alloy article, comprising crystal grains of gamma phase and precipitation particles of a gamma prime phase, and having a chemical composition enabling to precipitate the gamma  prime phase in an amount of 50 to 70 volume percent at 700⁰C  within a matrix of the gamma phase, wherein the chemical composition consists of 4 to 18 mass percent chromium, 2 to 25 mass percent cobalt, 6 to 14 mass percent tungsten, 0 to 8 mass percent molybdenum, 2 to 7 mass percent aluminum, 0 to 8 mass percent titanium, 0 to 10 mass percent tantalum, 0 to 3 mass percent niobium, 0 to 3 mass percent hafnium, 0 to 2 mass percent rhenium, 0 to 2 mass percent iron, 0 to 0.1 mass percent zirconium, 0.001 to 0.15 mass percent carbon, 0.001 to 0.1 mass percent boron, and balance consisting of nickel and inevitable impurities, wherein value P represented by a formula “value P = 0.18 x Al content  + 0.08 x Ti content + 0.03 x Ta-content” is equal to or more than 1.0 wherein the gamma phase has an average grain size of 15 to 200 micrometers, wherein the gamma prime phase comprises: aging precipitation gamma prime particles precipitating within the crystal grains of the gamma phase; and eutectic reaction gamma prime phase particles precipitating in an amount of 1 to 15 volume percent, and wherein the eutectic reation gamma prime phase particles comprise a higher content of nickel and aluminum than the aging precipitation gamma prime phase particles and have an average particle size of 2 to 40 micrometers. The closest prior art to Imano et al. (‘540) discloses hot forging an overlapping composition with a mean particle size of 80  to 170 micrometers (abstract, [0024], [0029] and Examples). However, Imano et al. (‘540) fails to specify the presence of eutectic gamma prime phase particles present in an amount of 1 to 15 volume percent wherein the eutectic gamma prime particles would have an average particle size of 2 to 40 micrometers. 

Claims 20-23 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter:  
In regard to claim 20, the prior art does not disclose or adequately suggest a nickel based forged alloy article, comprising crystal grains of gamma phase and precipitation particles of a gamma prime phase, and having a chemical composition enabling to precipitate the gamma  prime phase in an amount of 50 to 70 volume percent at 700⁰C  within a matrix of the gamma phase, wherein the chemical composition consists of 4 to 18 mass percent chromium, 2 to 9.7 mass percent cobalt, 14 mass percent or less tungsten, 0 to 8 mass percent molybdenum, 2 to 7 mass percent aluminum, 0 to 8 mass percent titanium, 2 to 10 mass percent tantalum, 0 to 3 mass percent niobium, 1.4 to 3 mass percent hafnium, 0 to 2 mass percent rhenium, 0 to 2 mass percent iron, 0 to 0.1 mass percent zirconium, 0.001 to 0.15 mass percent carbon, 0.001 to 0.1 mass percent boron, and balance consisting of nickel and inevitable impurities, wherein value P represented by a formula “value P = 0.18 x Al content  + 0.08 x Ti content + 0.03 x Ta-content” is equal to or more than 1.0 wherein the gamma phase has an average grain size of 15 to 200 micrometers, wherein the gamma prime phase comprises: aging precipitation gamma prime particles precipitating within the crystal grains of the gamma phase; and eutectic reaction gamma prime phase particles precipitating in an amount of 1 to 15 volume percent, and wherein the eutectic reation gamma prime phase particles comprise a higher content of nickel and aluminum than the aging precipitation gamma prime phase particles and have an average particle size of 2 to 40 micrometers. The closest prior art to Mourer et al. (‘707) discloses hot forging a similar composition with a tungsten content that is lower than that of the instant invention with a mean particle size of ASTM 10 to 13 or finer (3.97 to 11.2 micrometers) (abstract, [0003] [0005], [0010] and Table 1). However, Mourer et al. (‘707) also fails to specify the presence of eutectic gamma prime phase particles present in an amount of 1 to 15 volume percent wherein the eutectic gamma prime particles would have an average particle size of 2 to 40 micrometers. Therefore, claim 20 would distinguish from Mourer et al. (‘707). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938. The examiner can normally be reached Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSEE R ROE/Primary Examiner, Art Unit 1759